IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Michael J. Campbell, )
Plaintiff, )
)

v. ) 1:16cv481 (TSE/TCB)
)
Karen Brown, e_t a_l., )
Defendants. )

MEMORANDUM OPINION

This matter comes before the Court on an unopposed Motion for Summary Judgment
filed jointly by the defendants, current and former members of the Virginia Parole Board
(“VPB”). Michael J. Campbell, a Virginia inmate acting m Y, filed this civil rights action
pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), and the
Rehabilitation Act (“RA”), alleging that his rights were violated when accommodations Were not
made for his hearing impairment and other disabilities during hearings before the VPB. He seeks
declaratory and injunctive relief as well as compensatory and punitive damages For the reasons
which follow, defendants’ Motion for Summary Judgment must be granted.

I. Background

A. Larti§§

Campbell is an inmate presently incarcerated within the Virginia Department of
Corrections (“VDOC”) and housed at Deerfield Correctional Center. He is serving an original
sentence of 63 years for a conviction of abduction and forcible sodomy imposed in 1987, as well
as additional sentences incurred during his incarceration for property damage and attempted

escape. Dkt. No. 32, Ex. 1, Bennett Aff. 1[ 4. Although Campbell’s current mandatory parole

release date is June 10, 2025, L, he was informed by letter dated April 30, 2018 that he was
granted geriatric parole release. Bennett Aff. 11 14. Defendants estimate that Campbell Will be
released sometime in October, 2018, Q.; at the time of this writing, VDOC’s online Inmate
Locator reflects that he remains in custody.

Defendant Adrianne Bennett is the current chairman of the VPB; defendants Sherman Lea
and Lincoln J ames (misidentifled by plaintiff as Lincoln Shea) are current members of the VPB;
and defendant Algie Howell is a former member of the VPB. Dkt. No. 32, Def. Mem. 1[1[ 2 - 5.

B. Proceedings

In'the second amended complaint, which is the operative complaint in the lawsuit,
Campbell alleges in relevant part that he suffers from “severe hearing losses and other
disabilities.” Dkt. No. 18, 11 2. Nonetheless, he was “denied an effective means of receiving or
imparting information at various critical points throughout my imprisonment, including all my
parole hearings...”. Ld., 11 4. Campbell states that he was never provided with a “hean'ng
impaired certified assistant/interpreter before, during, or after any of [his] parole hearings.” Ld. 11
8. He asserts that this failure violated his constitutional right to due process as well as his rights
under the ADA and the RA. I_d. 1[ 22.l

On June 6, 2018, defendants filed a Motion for Summary Judgment accompanied by a
memorandum of law with supporting exhibits, and provided plaintiff with the notice required by

Local Rule 7(K) and Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975). [Dkt. No. 31-33]

 

'Included in the second amended complaint are occasional references to alleged violations
of plaintiff*s rights as a disabled person by VDOC and its employees. M, g&, Dkt. No. 18 at 1111
2-3. These statements are generalized in nature, and even were they expressed with greater
specificity, no defendant is named in the lawsuit who could be liable for any harm plaintiff suffered
as the result of VDOC’s shortcomings, as it is a separate entity from the VPB.

2

Plaintiff has submitted nothing in response. Accordingly, this matter is now ripe for disposition.
II. Analysis

A~ ML<.LOI_RM

Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affldavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(c). The moving party bears the burden of proving that judgment on
the pleadings is appropriate. w Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (moving
party bears the burden of persuasion on all relevant issues). To meet that burden, the moving
party must demonstrate that no genuine issues of material fact are present for resolution. lg at
322. Once a moving party has met its burden to show that it is entitled to judgment as a matter of
law, the burden then shifts to the non-moving party to point out the specific facts which create
disputed factual issues. Anderson v. Liber_‘gg Lobbyl Inc., 477 U.S. 242, 248 (1986); Matsushita
Electrical Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In evaluating a motion
for summary judgment, a district court should consider the evidence in the light most favorable
to the non-moving party and draw all reasonable inferences from those facts in favor of that

party. United States v. Diebold lnc., 369 U.S. 654, 655 (1962). Those facts for Which the

 

moving party bears the burden of proving are facts which are material. “[T]he substantive law
will identify which facts are material. Only disputes over facts which might affect the outcome
of the suit under the governing law will properly preclude the entry of summary judgment.”
Anderson, 477 U.S. at 248. An issue of material fact is genuine when, “the evidence create[s]

[a] fair doubt; wholly speculative assertions will not suffice.” Ross v. Communications Satellite

C_or_'p_., 759 F.2d 355, 364 (4th Cir. 1985). Thus, summary judgment is appropriate only where no
material facts are genuinely disputed and the evidence as a whole could not lead a rational fact
finder to rule for the non-moving party. Matsushita, 475 U.S. at 587.

B. Undisputed Material Facts

Campbell was first reviewed for discretionary parole release by the VPB in May, 1997.
Since then he has had a total seventeen (17) parole interviews, and on each occasion the VPB
determined not to grant him discretionary parole based on the severity of his offenses Bennett
Aff. j[ 10. There is nothing contained in VPB’s records to indicate that Campbell ever
complained of a hearing impairment or requested any type of accommodation for hearing loss
during any of those proceedings I_d. Campbell never submitted an appeal or a request for
reconsideration of any of the decisions not to grant him discretionary parole release. Bennett Aff.
11 15.

Campbell’s last interview for discretionary parole release occurred in November, 2016. It
was conducted at Deerfield Correctional Center by Parole Examiner Timothy Phillips. Bennett
Aff. 1[ 12; Phillips Aff. 11 4. During that interview, Campbell voiced no complaints of being
unable to hear or to communicate effectively. At no time during the interview did he indicate
that he had trouble hearing or understanding conversations He responded to the questions he was
asked, and Parole Examiner Phillips observed no indication that Campbell was unable to hear
him or to understand his questions. Phillips Aff. jj 4. Had Campbell advised Parole Examiner
Phillips that he was unable to hear, Phillips would have suspended the interview until he received
whatever audio assistance was deemed necessary by medical staff at the facility. Phillips Aff. 1[ 4;

Bennett Aff. 11 12.

As noted above, Campbell submitted a request for geriatric parole release in March, 2017,
and he was notified in a letter dated April 30, 2018 that the request had been granted. Bennett
Aff. jj 14, Enc. D. Campbell’s case has been forwarded to the Parole Release Unit, and it is
estimated that he will be released sometime this month. Bennett Aff. 11 14.

C. The Claims are Without Merit

At this juncture it is apparent that the defendants are entitled to the summaryjudgment
they seek as to all of Campbell’s claims. To prevail on a claim under the Title II of the ADA or
Section 504 of the RA, a plaintiff must show tha : “(l) he has a disability; (2) he is otherwise
qualified to receive the benefits of a public service, program, or activity; and (3) he was excluded
from participation in or denied the benefits of such service, program, or activity, or otherwise
discriminated against, on the basis of his disability.” Spencer v. Early, 278 F. App’x 254, 261
(4th Cir. 2008) (quotation omitted); Doe v. Univ. of ngland Med. Sys. Corp., 50 F.3d 1261,
1264 (4th Cir. 1995). To prevail on a claim under the RA, a plaintiff also must show that his
disability was the sole reason for the alleged discrimination Latson v. Clarke, 249 F.Supp.3d
838, 857 (W.D. Va. 2017).

Campbell has satisfied none of these factors. Defendants have supplied evidence which
demonstrates that since 1997 Campbell had a full opportunity to participate in VPB’s parole
interview process. Campbell was never denied parole because he has a disability; rather, the
VPB’s denials of discretionary parole release were predicated on the risk Campbell posed to the
community, the serious nature of his offenses, and the fact that his release would diminish the
seriousness of his crimes. Bennett Aff. j[ 11, Enc. B. Aside from unsupported assertions,

Campbell has provided no evidence that he ever expressed to any of his numerous parole

interviewers that he could not hear, understand, communicate, or otherwise fail to participate in
the proceedings He has come forward with nothing to refute the defendants’ showing that
VPB’s records are devoid of any indication that he ever complained of a hearing impairment or
requested any type of accommodation for hearing loss during any of those interviews Even if he
had, Campbell could not show that his disability caused him to be denied a benefit to which he
was entitled, because “inmates generally possess no entitlement, but only a desire, that a parole
board will decide in their favor.” Vann v. Angelone, 73 F.3d 519, 522 (4th Cir. 1996). Lastly,
Campbell has come forward With nothing to suggest, much less to establish, that the defendants’
decisions not to grant him early release on discretionary parole “stemmed from any
discriminatory intent due to any alleged disability.” Spencer v. Easter, 109 F. App’x 571, 573
(4th Cir. 2014). Under these circumstances plaintiffs claims under both the ADA and the RA
must fail.

Campbell’s argument that his right to due process has been violated because he has a
protected liberty interest in parole release is likewise unavailing Contrary to Campbell’s
understanding, a Virginia inmate has no protected liberty interest in being granted discretionary
parole. A convicted person has no constitutional right to be released before the expiration of a
valid sentence. Greenholtz v. Nebraska Penal Inmates, 442 U.S. l (1979). Virginia inmates are
released on discretionary parole only if and when they are deemed suitable for release, and under
Virginia law the VPB has absolute discretion in such decisions Garrett v. Commonwealth, 14
Va. App. 154 (1992). Because the decision to grant discretionary parole thus is dependent upon
“subj ective evaluations and predictions of future behavior,” it does not create a liberty interest in

inmates’ parole release, Gaston v. Taylor, 946 F.2d 340 (4th Cir. 1991) (en banc).

Moreover, because inmates have no liberty interest in discretionary parole release under
Virginia law, “neither can they have any liberty interest in the underlying procedures governing
parole determination, so long as the procedures themselves satisfy due process” Hill v. Jackson,
64 F.3d 163, 171 (4th Cir. 1995). The Fourth Circuit recognizes tha “... federal courts must
defer to state agencies applying state law and thus their oversight of state parole proceedings has
been extremely limited,” VM, 73 F.3d at 522, and that “the Constitution requires only a very
limited amount of process in considering an inmate for parole.” Hoskin v. Brown, 1:14cv759,
2015 WL 527595, at *5 (E.D. Va. Sept. 8, 2015). In fact, to satisfy due process requirements
“[a]t most parole authorities must furnish to the prisoner a statement of its reason for denial of

parole.” Bumette, 687 F.3d at 181. “So long as the statement provides a valid ground for

 

denying parole, the federal courts cannot, under the guise of due process, demand more from the
state.” Bumette v. Fahey, 3:10cv70, 2010 WL 4279403, at *8 (E.D. Va. Oct. 25, 2010). ln this
case, Campbell has failed to allege, much less to demonstrate, that the VPB failed to meet these
minimal due process requirements

Because there is no genuine issue as to any material fact and it is has been established that
the defendants are entitled to judgment as a matter of law as to all of plaintiffs claims, summary
judgment must be granted in their favor. Fed. R. Civ. P. 56(c).

III. Conclusion
For the foregoing reasons, defendants’ Motion for Summary Judgment must be granted,

and judgment must be entered in his favor. An appropriate Order and judgment shall issue.

 

 

Entered this day of 2018.
lsi
. . . . T. S. Ellis, 111
Alexandrra, Vlrgmla United States District lodge

\g\
XH ,aiii&il .Z .’R`
agbul rainei(i eating basinU

Moreover, because inmates have no liberty interest in discretionary parole release under
Virginia law, “neither can they have any liberty interest in the underlying procedures governing
parole determination so long as the procedures themselves satisfy due process.” Hill v. Jacltson,
64 F.3d 163, 171 (4th Cir. 1995). The Founh Circuit recognizes that federal courts must
defer to state agencies applying state law and thus their oversight of state parole proceedings has
been extremely limited,” En_rg 73 F.3d at 522, and that “the Constitution requires only a very
limited amount of process in considering an inmate for parolc.” § g§kin v. Bmwn, 1:l4cv759,
2015 WL 527595, at "5 (E.D. Va. Sept. 8, 2015). In fact, to satisfy due process requirements
"[a]t most parole authorities must furnish to the prisoner a statement of its reason for denial of
parole." mg 687 F.3d at 181. “So long as the statement provides a valid ground for
denying parole, the federal courts cannot_. under the guise of due process demand more from the
state.” Bumggg g. Fahey. 3:10¢;v701 2010 Wl. 4279403, at *8 (E.D. Va. Oct. 25, 2010). in this
case, Campbell has failed to allege, much less to demonstratey that the VPB failed to meet these
minimal due process requirements

Because there is no genuine issue as to any material fact and it is has been established that
the defendants are entitled to judgment as a matter of law as to all of plaintith claims, summary
judgment must be granted in their favor. Fed. R. Civ. P. 56(c).

III. Cooclusion
For the foregoing reasons, defendants' Motion for Summary Judgment must be granted,

and judgment must be entered in his favor. Z:)’propriate Order and judgment shall issue.

Entered this _ g day of QZ§

 

Alexandria, Virginia

 

